In a proceeding for an accounting, the executors of the estate of Bartholomew H. Turecamo appeal from (1) a decision of the Surrogate’s Court, Suffolk County (Signorelli, S.), dated August 8, 1989, which appointed Joshua M. Pruzansky as guardian ad litem of Marie T. Robshaw, and (2) an order of the same court, dated May 31, 1991, which, inter alia, surcharged the estate of the deceased trustee in the amount of $131,249.59.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The contentions raised by the appellants are either improperly raised for the first time on appeal or are based upon documents which are dehors the record (see, Block v Magee, 146 AD2d 730). Bracken, J. P., Rosenblatt, Altman and Luciano, JJ., concur.